      Case 1:19-cv-10104-AJN-KHP Document 102 Filed 08/04/21 Page 1 of 1

                                                                       DLA Piper LLP (US)
                                                                       1251 Avenue of the Americas
                                                                       27th Floor
                                                                       New York, New York 10020-1104
                                                                       www.dlapiper.com

                                                                       Daniel Turinsky
                                                                       Daniel.Turinsky@dlapiper.com
                                                                       T 212.335.4566
                                                                       F 917.778.8631

July 29, 2021
VIA ECF

The Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square                                                                            8/4/2021
New York, NY 10007

Re:     Michele Metcalf, et al. v. TransPerfect Global, Inc., et al.
        Case No. 19-cv-10104 (AJN)

Dear Judge Nathan:

This firm represents Defendant TransPerfect Translations International Inc. (“Defendant”) in the above-
referenced matter. We write to request an adjournment of the status conference currently scheduled for
September 3, 2021 to September 10, 2021. T   The reason for the request is that I will be traveling out of
state on the afternoon of September 3 for a previously scheduled family vacation and my partner, Garrett
Kennedy, is also unavailable that day due to his vacation schedule. Plaintiffs’ counsel has consented to
our request.

We thank the Court for its time and attention to this matter.
                                                                           6225'(5('
Respectfully submitted,

DLA Piper LLP (US)

/s/ Daniel Turinsky                                                                          8/2/2021

Daniel Turinsky
Partner

DT:
                                                        The conference is adjourned to
cc:     All counsel of record (via ECF)                 September 10, 2021 at 3:45
                                                        P.M.
